THE COURT.
The appeal of Guy N. Stafford herein is from an order of the Superior Court of Los Angeles County made December 20, 1957, denying the motion of appellant to annul in part a judgment in Stafford v. Bussell, Los Angeles Superior Court Number 568668, by which said Stafford was enjoined from claiming or asserting any right or interest as against G. M. Russell and others in and to certain property, claims to which property said Stafford asserted in the action of People v. Ashby, numbered 648612 in the files of the Superior Court of Los Angeles County. The appeal must be dismissed for the following reasons:
*341. That in asserting said claims in said action of People v. Ashby, Stafford was, and has been adjudicated to be, in contempt of court through the violation of said injunction.
2. A further ground is that it appears as a matter of record that the said judgment sought to be modified by said motion has been adjudicated to be a valid judgment and that the said motion for a modification and the appeal from said order are baseless and without semblance of merit. (In re Stafford, 160 Cal.App.2d 110 [324 P.2d 967]; Stafford v. Russell, 117 Cal.App.2d 319 [255 P.2d 872]; Stafford v. Russell, 128 Cal.App.2d 794 [276 P.2d 41] ; Coburg Oil Co. v. Russell, 136 Cal.App.2d 165 [288 P.2d 305] ; Coburg Oil Co., v. Russell, 129 Cal.App.2d 214 [276 P.2d 637]; Stafford v. Russell, 9 Cir., 220 F.2d 853.)
The appeal is dismissed.